PROSPECTUS O'CONNOR FUND OF FUNDS:LONG/SHORT CREDIT STRATEGIES LLC Limited Liability Company Interests Investment Objective. O'Connor Fund of Funds: Long/Short Credit Strategies LLC (formerly, UBS Credit Recovery Fund, L.L.C.) (the "Fund") is a limited liability company registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The Fund's investment objective is to maximize total return over the long term. The Fund commenced operations on August 1, 2002 and, as of March 31, 2011,had net assets of approximately $381 million. (continued on following page) Investing in the Fund's limited liability company interests (the "Interests") involves a high degree of risk.See "Risk Factors" beginning on page 21. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount $ Sales Load(1) $ Proceeds to the Fund $ (1) Generally, the stated minimum initial investment in the Fund is Interests with an initial value of at least $50,000, which minimum may be reduced for certain investors, but not below $25,000. Investors purchasing Interests may be charged a sales load of up to 2% of the investor's capital contribution. Purchasers of Interests in conjunction with certain fixed or "wrap" fee programs, or employees or directors of the Adviser and its affiliates, and members of their immediate families, and, in the sole discretion of the Adviser, attorneys or other professional advisers engaged on behalf of the Fund, may not be charged a sales load. See "Plan of Distribution." (2)The Fund paid offering expenses of approximately $86,000 from the proceeds of this offering. UBS Financial Services Inc. ("UBS Financial Services"), the principal underwriter of the Fund's Interests, will distribute the Interests on a best efforts basis, subject to various conditions. The Fund also may distribute Interests through other brokers or dealers. The Fund will sell Interests only to Qualified Investors (as defined herein). Once a prospective investor's order is received, a confirmation will be sent to the investor. Thereafter, the investor's brokerage account will be debited for the purchase amount, which will be deposited into an escrow account set up at PNC Bank, National Association for the benefit of the investors. See "Plan of Distribution." UBS Financial Services Inc. May 1, 2011 Investment Portfolio.The Fund's investment objective is to maximize total return over the long term.The Fund is commonly referred to as a "fund of funds" that seeks to achieve its objective by deploying its assets primarily among a select group of portfolio managers (the "Investment Managers") who invest in debt and, to a lesser extent, equity securities ("Obligations"), to take advantage of market opportunities and pricing inefficiencies between the perceived value of an Obligation and its market value.The Fund will allocate its assets principally among Investment Managers who will primarily focus their investments in companies that have experienced, or are currently experiencing, financial difficulties as a result of deteriorating operations, adverse legal judgments, or other events which may adversely impact their credit standing. Investment Managers generally conduct their investment programs through unregistered investment vehicles that have investors, other than the Fund, and in other registered investment companies (collectively, the "Investment Funds").The Fund currently intends to invest its assets primarily in Investment Funds.See "Risk Factors" and "Investment Program." Investment Adviser. The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC, successor to UBS Fund Advisor, L.L.C. (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator"). Restrictions on Transfer; No Trading Market.The Fund's Interests are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity is provided through annual tender offers.See "Redemptions, Repurchases of Interests and Transfers." Repurchases of Interests.To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Interests pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests once each year in December.The Fund's Limited Liability Company Agreement (the "LLC Agreement") provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund, has not been repurchased within a period of two years of such request.See "Redemptions, Repurchases of Interests and Transfers—Repurchases of Interests." Investment Advisory Fee and Administrator Fee.The Adviser provides investment advisory services to the Fund pursuant to an Investment Management Agreement.The Administrator provides certain other administrative services to the Fund including, among other things, providing office space and other support services to the Fund, pursuant to an Administration Agreement.Under the Investment Management Agreement and the Administration Agreement, the Fund pays the Adviser and the Administrator monthly fees at the aggregate annual rate of 1.75% of the Fund's net assets for the month, excluding assets attributable to the Adviser's and the Administrator's capital accounts (collectively, the "Fund Asset-Based Fees").The Fund Asset-Based Fees are in addition to the asset-based fees (expected to range from 1% to 2%) and incentive allocations (expected to be 20% net profits) charged by the Investment Funds.See "Risk Factors." Investor Qualifications. Interests are offered only to investors who have a net worth (with their spouses) of more than $1,500,000 or who otherwise meet the standard for a Qualified Investor. Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in the Adviser's sole discretion, but not below $25,000. See "Investor Qualifications." This prospectus concisely provides the information that a prospective investor should know about the Fund before investing. You are advised to read this prospectus carefully and to retain it for future reference. Additional information about the Fund, including a statement of additional information ("SAI") dated May 1, 2011, has been filed with the SEC. The SAI is available upon request and without charge by writing the Fund at c/o UBS Alternative and Quantitative Investments LLC, 677 Washington Boulevard, Stamford, Connecticut 06901, or by calling (888) 793-8637. The SAI is incorporated by reference into this prospectus in its entirety. The table of contents of the SAI appears on page 57 of this prospectus. In addition, you may request the Fund's annual and semi-annual reports and other information about the Fund or make investor inquiries by calling (888) 793-8637. The Fund does not have a website on which to publish the SAI and annual and semi-annual reports. The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov). The address of the SEC's website is provided solely for the information of prospective investors and is not intended to be an active link. Interests are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 20 PRIVACY NOTICE 22 RISK FACTORS 23 USE OF PROCEEDS 40 INVESTMENT PROGRAM 40 MANAGEMENT OF THE FUND 44 INVESTOR QUALIFICATIONS 47 REDEMPTIONS, REPURCHASES OF INTERESTS AND TRANSFERS 47 CALCULATION OF NET ASSET VALUE 50 CAPITAL ACCOUNTS 53 TAXES 55 PLAN OF DISTRIBUTION 56 GENERAL INFORMATION 58 TABLE OF CONTENTS OF THE SAI 59 Appendix A A-1 Appendix B B-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus and in the Statement of Additional Information (the "SAI"). The Fund O'Connor Fund of Funds:Long/Short Credit Strategies LLC (formerly, UBS Credit Recovery Fund, L.L.C.) (the "Fund") is a limited liability company organized as a non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the "Investment Company Act").The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC, successor to UBS Fund Advisor, L.L.C. (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator").The Fund commenced the public offering oflimited liability company interests ("Interests")in August 2002, and the Fund has engaged in a continuous offering since that time.Interests are offered at net asset value, plus any applicable sales load.The Fund commenced operations on August 1, 2002 and, as ofMarch 31, 2011, had net assets of approximately $381 million.See "General Information." Investment Program The Fund's investment objective is to maximize total return over the long term. The Fund is commonly referred to as a "fund of funds" that seeks to achieve its objective by deploying its assets primarily among a select group of portfolio managers (the "Investment Managers") who invest in debt and, to a lesser extent, equity securities ("Obligations"), to take advantage of market opportunities and pricing inefficiencies between the perceived value of an Obligation and its market value.Investment Managers generally conduct their investment programs through unregistered investment vehicles which have investors, other than the Fund, and in other registered investment companies (collectively, the "Investment Funds.") The Investment Managers primarily will focus their investments in companies that have experienced, or are currently experiencing, financial difficulties as a result of deteriorating operations, adverse legal judgments, or other events which may adversely impact their credit standing.The Investment Managers generally will seek to analyze the Obligations of such companies and make a determination as to a company's creditworthiness and the value of its Obligations. Investment strategies employed by the Investment Managers may include the following: · An Investment Manager may seek representation on creditors' committees or equity holders' committees if the Investment Manager determines such representation is in the best interests of the Investment Fund. · An Investment Manager may sell securities short that it believes are relatively overvalued or if the Manager has identified a company that it believes is about to become financially troubled. · An Investment Manager may invest in the securities of companies experiencing poor operating results as a result of unfavorable operating conditions, catastrophic events, extraordinary write-offs or special competitive or product obsolescence problems. · An Investment Manager may acquire loans from banks, insurance companies, financial institutions, other lenders and other market participants, as well as claims held by trade or other creditors.These loans and claims, which may or may not be collateralized, generally sell at a discount from their face value and may afford an Investment Fund a risk-adjusted return superior to that available through the purchase of publicly traded securities of the same obligor. · An Investment Manager may acquire nonperforming and subperforming commercial real estate loans and portfolios from financial institutions, government agencies and other sellers of troubled real estate and other forms of pooled receivables. · An Investment Manager may establish capital arbitrage positions, which involve buying one class of a company's securities or other obligations while selling short another class. Instruments in which Investment Managers may invest include the following: · Obligations of companies that have declared bankruptcy, are engaged in a debt restructuring or other capital transactions or may have difficulty obtaining financing due to credit concerns.Some of these Obligations, if they are below investment grade, are commonly referred to as "junk bonds." · Obligations of companies that have engaged in liquidations outside of bankruptcy, recapitalizations or leveraged buy-outs. · Both public and private Obligations, including senior and subordinated debt obligations (including convertible securities), private debt offerings, bank loans and trade claims. · Direct placements (some of which might be in newly formed companies or recapitalized companies as a form of private equity investment), bridge loans, mezzanine securities, bankruptcy court-approved debtor-in possession ("DIP") financings, vendor financing, preferred stock, sovereign debt, warrants, mortgages and real estate, as well as equity securities.Some Investment Managers also may actively seek to sell short some of these Obligations and engage in intra-capital structure arbitrage, high yield and other credit strategies, and event driven investing, including risk arbitrage and convertible arbitrage. · Various derivatives, including swaps (including credit default swaps), options, swaptions, futures and forward agreements on various financial instruments and currencies also may be used for hedging or as an investment opportunity. · Securities that trade on exchanges or over-the-counter or that are acquired in private placements.These obligations may or may not be collateralized and generally sell at a discount from their face value. An Investment Manager may invest in Obligations of foreign issuers, including those located in emerging markets.The Fund's investments in foreign issuers involve certain special considerations not typically associated with investing in securities of U.S. companies, which include: · Less developed, efficient and liquid securities markets, with a lesser degree of supervision and regulation. · Unfavorable changes in currency rates and exchange control regulations, and restrictions on, and costs associated with, the exchange of currencies and the repatriation of capital. · Adverse political and economic developments, including the threat of nationalization and expropriation. · Increased market risk and potential for corrupt business practices. · Different accounting, auditing and financial standards and possibly less stringent reporting standards and requirements. In addition to the risks associated with investments in foreign issuers generally, investments in foreign issuers located in particular regions or countries with emerging markets may face additional risks.Emerging countries have economic structures that are generally less diverse and mature, and political systems that are less stable, than those of developed countries.The markets of emerging countries may be more volatile than the markets of more mature economies.Many emerging countries providing investment opportunities have experienced substantial, and in some periods extremely high, rates of inflation for many years. To attempt to hedge against exposure to various markets, investments or investment styles at a time when the Adviser does not desire to divest the Fund of any Investment Funds, or as a means to reduce the Fund's position in any Investment Fund at a time when a sale of the Fund's interest in the Investment Fund is limited because of issuer-imposed restrictions on withdrawal (e.g., gates, lock-ups, etc.), or because the Adviser believes that a decrease in the Fund's position in an Investment Fund sooner than the next regularly scheduled withdrawal date is appropriate, the Fund may use derivatives. The Adviser believes that it will utilize principally put options and futures contracts for these purposes.The Adviser may also seek exposure to, or hedge against exposure to, various markets through direct investment (including short sales) by investing directly in equities, fixed income securities and other pooled investment vehicles, such as exchange-traded funds. Although the Fund currently intends to invest its assets primarily in Investment Funds, the Fund also may invest its assets directly pursuant to investment management agreements, granting the Investment Managers discretionary investment authority on a managed account basis.In addition, to facilitate the efficient investment of the Fund's assets, a separate investment vehicle may be created by an Investment Manager in which the Investment Manager serves as general partner or managing member and the Fund is the sole limited partner or the only other member.(Investment Managers for which such an investment vehicle is formed and Investment Managers who manage assets directly on a managed account basis are collectively referred to as "Subadvisers.")The Adviser generally will allocate no more than 25% of the Fund's assets to any Investment Fund.The Fund either will hold non-voting securities of an Investment Fund or will limit its investment in any Investment Fund that is not advised by a Subadviser to less than 5% of the Investment Fund's voting securities.The Fund may invest a majority of its assets in non-voting securities of Investment Funds.See "Risk Factors—Employing a Multi-Manager Strategy Involves Risks Not Present in Direct Investment Programs." INVESTMENT MANAGER SELECTION: The Adviser selects the Investment Funds and their Investment Managers on the basis of various criteria, generally including, among other things, an analysis of:the Investment Manager's performance during various time periods and market cycles; the Investment Manager's reputation, experience and training; its articulation of, and adherence to, its investment philosophy; prudent use of leverage; the presence of risk management discipline; on-site interviews of the management team; the quality and stability of the Investment Manager's organization, including internal and external professional staff; and whether the Investment Manager has a substantial personal investment in the investment program.Not all these factors will be considered with respect to each Investment Manager and other criteria may be considered.In addition, some Investment Managers may be newly organized and therefore may have no, or only limited, operating histories; however, the Adviser will endeavor to select Investment Managers whose principals have substantial capital markets experience.The Adviser will evaluate regularly each Investment Manager to determine whether its investment program is consistent with the Fund's investment objective and whether its investment performance is satisfactory.All investments made directly with Investment Managers, pursuant to investment management agreements or in separate investment vehicles, will be subject to all the provisions of the Investment Company Act.The Adviser may reallocate the Fund's assets among the Investment Managers, terminate existing Investment Managers and select additional Investment Managers, subject to the condition that selection of a new Subadviser requires approval of a majority (as defined in the Investment Company Act) of the Fund's outstanding voting securities, unless the Fund receives an exemption from certain provisions of the Investment Company Act. Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) over the types of securities that may be owned, the types of trading strategies employed, and in some cases, the amount of leverage that can be used.Each Investment Manager may use various investment techniques for hedging and non-hedging purposes.Investment Managers may sell securities short in an effort to profit from anticipated decline in prices of securities and to seek to limit exposure to a possible market decline.Investment Managers also may purchase and sell options and futures contracts and engage in other derivative transactions, subject to certain limitations described elsewhere in this prospectus, and, from time to time, may maintain significant cash positions.The use of these techniques may be an integral part of an Investment Manager's investment program, and involves certain risks.Each Investment Manager may use leverage and may invest in illiquid and restricted securities, which also entails risk.See "Risk Factors."For purposes of the Fund's investment restrictions and investment limitations under the Investment Company Act, the Fund will look through the Investment Funds managed by the Subadvisers to their underlying securities. Potential Benefits of Investing in the Fund An investment in the Fund enables investors to invest with Investment Managers whose services generally are not available to the investing public, whose Investment Funds may be closed from time to time to new investors or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.An investment in the Fund also enables investors to invest with a number of Investment Managers without incurring the high minimum investment requirements that Investment Managers typically would impose on investors. In addition to benefiting from the Investment Managers' individual investment strategies, the Fund as a whole should achieve the benefits of exposure to a number of different investment styles and Investment Managers.By investing through multiple Investment Managers, the Fund may reduce the volatility inherent in a direct investment with a single Investment Manager. The Adviser The Adviser is a direct wholly-owned subsidiary of UBS AG ("UBS AG"), a Swiss bank.The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act").The Adviser provides investment advisory services to registered funds, private investment funds, including funds-of-funds, individual managed accounts and other accounts.The Adviser had total assets under management as of March 1, 2011 of approximately $25.9 billion.See "Management of the Fund."See "Management of the Fund." Fees and Expenses The Adviser provides investment advisory services to the Fund pursuant to an Investment Management Agreement.The Administrator provides certain other administrative services to the Fund including, among other things, providing office space and other support services to the Fund, pursuant to an Administration Agreement.Under the Investment Management Agreement and the Administration Agreement, the Fund pays the Advisermonthly fees at the aggregate annual rate of 1.75% of the Fund's net assets, excluding assets attributable to the Adviser's capital account and the Administrator's capital account (collectively, the "Fund Asset-Based Fees"). The Fund Asset-Based Fees are in addition to the asset-based fees and incentive allocations charged by the Investment Funds.The asset-based fees of the Investment Funds are expected to range from 1% to 2% and the incentive allocations of the Investment Funds are expected to be 20% of net profits.See "Risk Factors." BNY Mellon Investment Servicing (US) Inc. ("BNY"), as Fund Administrator, performs certain additional administration, accounting and investor services for the Fund and other funds sponsored or advised by UBS AG or its affiliates, including the Adviser.In consideration for these services, the Fund and certain of these other investment funds pay the Fund Administrator an annual fee calculated based upon the aggregate average net assets of the Fund and certain of these other investment funds, subject to a minimum monthly fee, and will reimburse certain of the Fund Administrator's expenses. The Fund bears all expenses incurred in the business of the Fund.The Investment Funds will bear all expenses incurred in the business of the Investment Funds.See "Management of the Fund—Other Expenses of the Fund" and "Summary of Fund Expenses." Special Investment Techniques The Fund expects to use derivatives primarily as a means to reduce its position in an Investment Fund at a time when a sale of the Fund's interest in the Investment Fund is limited because of issuer-imposed restrictions on withdrawal (e.g., gates, lock-ups, etc.), or because the Adviser believes that a decrease in the Fund's position in an Investment Fund sooner than the next regularly scheduled withdrawal date is appropriate.To accomplish these objectives, the Adviser believes that it will utilize principally put options and futures contracts. The Fund may sell securities short in pursuit of its investment objective, although no assurance can be given that the Fund will engage in short sales.The Fund may hedge against foreign currency risks, and it may enter into forward currency exchange contracts for hedging purposes and non-hedging purposes to pursue its investment objective.There can be no assurances that the Fund will engage in such strategies or that these strategies will be successful.The Fund also may lend portfolio securities.See "Risk Factors." Investor Qualifications Interests will be sold only to investors who have a net worth of more than $1,500,000 (with their spouses) or who otherwise meet the requirements for a "qualified client" as defined in Rule 205-3 under the Advisers Act ("Qualified Investors").Before you may invest in the Fund, your financial adviser or sales representative will require a certification from you that you are a Qualified Investor and that you will not transfer your Interests, except in the limited circumstances permitted in the Fund's limited liability company agreement (the "LLC Agreement").(The form of investor certification that you will be asked to sign is attached to this prospectus as Appendix B.)If your investor certification is not received and accepted by UBS Financial Services Inc. ("UBS Financial Services"), the Fund's distributor, your order will not be accepted.Other similar arrangements may be permitted by UBS Financial Services instead of the investor certification.If you attempt to transfer your Interests in violation of the LLC Agreement, the transfer will not be permitted and will be void.The Fund, in its discretion, may suspend applications for Interests at any time.See "Investor Qualifications." Investor Suitability An investment in the Fund involves a considerable amount of risk.You may lose money.Before making your investment decision, you should (i) consider the suitability of this investment with respect to your investment objectives and personal situation and (ii) consider factors such as your personal net worth, income, age, risk tolerance and liquidity needs.The Fund is an illiquid investment.Investors have no right to require the Fund to redeem their Interests in the Fund.See "Risk Factors—Investors Will Have Only Limited Liquidity." The Offering The Fund is offering Interests through UBS Financial Services, the Fund's principal underwriter, and other brokers or dealers.The Adviser and UBS Financial Services may pay from their own resources compensation to UBS Financial Services' or its affiliates' financial advisers, as well as third-party securities dealers and other industry professionals, in connection with the sale and distribution of the Interests or ongoing servicing of clients with whom they have placed interests in the Fund.See "Plan of Distribution." The Fund commenced the public offering of Interests in August 2002, and has engaged in a continuous offering of Interests since that time.Interests are offered at net asset value, plus any applicable sales load (described below), next determined after subscriptions are accepted.Subscriptions typically are accepted as of the last business day of the month, and net asset value is calculated as of the first business day of the subsequent month.The Fund has registered $825,900,914 in Interests for sale under the registration statement to which this prospectus relates. Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in the Adviser's sole discretion, but not below $25,000.If you want to purchase less than $50,000 in Interests, you should speak with your financial adviser.In granting any reduction, consideration is given to various factors, including the investor's overall relationship with UBS Financial Services, the investor's holdings in other funds affiliated with UBS Financial Services, and such other matters as UBS Financial Services may consider relevant at the time.Financial advisers may receive a reduced sales credit for selling Interests substantially below this stated minimum initial contribution.The Fund may vary the investment minimums from time to time.Investors purchasing Interests in the Fund may be charged a sales load of up to 2% of the investor's capital contribution.UBS Financial Services will sell Interests from time to time (each date on which Interests are delivered is called a "Closing Date").Before the receipt of the investor certification, investor funds will be held in escrow. Distribution Policy The Fund does not anticipate making periodic distributions of its net income or gains, if any, to investors.The amount and times of distributions, if any, will be determined in the sole discretion of the Board.Whether or not distributions are made, investors will be required each year to pay applicable federal and state income taxes on their allocable share of the Fund's taxable income, and will have to pay those taxes from sources other than Fund distributions.See "Risk Factors—Distributions to Investors and Payment of Tax Liability." Unlisted Closed-End Structure; Limited Liquidity and Transfer Restrictions The Fund has been organized as a closed-end management investment company.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their Interests on a daily basis.To meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds. You will not be able to redeem your Interests on a daily basis because the Fund is a closed-end fund.In addition, with very limited exceptions, the Fund's Interests are not transferable and liquidity will be provided only through limited repurchase offers described below.An investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Interests and should be viewed as a long-term investment.See "Risk Factors—Investors Will Have Only Limited Liquidity." Repurchases of Interests No investor will have the right to require the Fund to redeem the investor's Interest in the Fund.The Fund from time to time may offer to repurchase Interests pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests from investors at least once each year.In addition, the Fund may repurchase an Interest or a portion thereof of an investor or any person acquiring an Interest or portion thereof from or through an investor if, among other reasons, the Adviser determines that it would be in the best interests of the Fund to repurchase such an Interest or portion thereof.See "Redemptions, Repurchases of Interests and Transfers—No Right of Redemption or Transfer" and "—Repurchases of Interests." The LLC Agreement provides that the Fund shall be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund has not been repurchased within a period of two years of such request.(The LLC Agreement is attached hereto as Appendix A.) Taxation Most closed-end investment companies elect to be taxed as regulated investment companies under the Internal Revenue Code of 1986, as amended (the "Code").The Fund will not make this election and instead will seek to be treated as a partnership for Federal income tax purposes.Accordingly, the Fund should not be subject to Federal income tax, and each investor will be required to report on its own annual tax return its distributive share of the Fund's taxable income or loss for eachyear, whether or not the Fund makes any distributions in that year. If it were determined that the Fund should be treated as an association or a publicly traded partnership taxable as a corporation, the taxable income of the Fund would be subject to corporate income tax and distributions of profits from the Fund would be treated as dividends.See "Risk Factors—Tax Risk" below. ERISA Plans and Other Tax-Exempt Entities Investors subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA") such as 401(k) plans and other privately sponsored defined contribution and defined benefit retirement plans, retirement arrangements governed by Section 4975 of the Code such as individual retirement accounts ("IRAs") and Keogh Plans, and entities otherwise subject to Title I of ERISA or Section 4975 of the Code by reason of plans' investment in such entities, as well as other tax-exempt entities, may purchase Interests in the Fund.The Fund's assets should not be considered to be "plan assets" for purposes of ERISA's fiduciary responsibility and prohibited transaction rules or similar provisions of the Code.Because the Investment Funds and the Fund may use leverage, a tax-exempt investor may incur income tax liability to the extent the transactions are treated as giving rise to unrelated business taxable income ("UBTI").A tax-exempt investor (including an IRA) may be required to make payments, including estimated payments, and file an income tax return for any taxable year in which it has UBTI.To file the return, it may be necessary for the tax-exempt investor to obtain an Employer Identification Number.Charitable remainder trusts may not purchase Interests. Reports to Investors The Fund will furnish to investors as soon as practicable after the end of each taxable year such information as is necessary for investors to complete Federal and state income tax or information returns, along with any other tax information required by law.For the Fund to complete its tax reporting requirements, it must receive information on a timely basis from the Investment Managers.It is possible, however,that one or more Investment Managers will delay in providing this information.As a result, it is possible that the Fund may be unable to provide tax information to investors without significant delays and investors likely will need to seek extensions on the time to file their tax returns at the federal, state and local level.See "Risk Factors—Distributions to Investors and Payment of Tax Liability."The Fund also will send to investors a semi-annual and an audited annual report generally within 60 days after the close of the period for which the report is being made, or as otherwise required by the Investment Company Act.Quarterly reports from the Adviser regarding the Fund's operations during each quarter also will be sent to investors. Risk Factors An investment in the Fund involves a high degree of risk.These risks include: ● Loss of capital. ● Investment Managers, in some cases, may be newly organized with no, or only limited, operating histories upon which to evaluate their performance.The Adviser will endeavor to select Investment Managers whose principals have substantial capital markets experience. ● The Fund's performance depends upon the performance of the Investment Managers and the Adviser's ability to select Investment Managers and effectively allocate Fund assets among them. ● Identifying the appropriate Investment Managers and suitable Investment Funds is difficult and involves a high degree of uncertainty.In addition, certain Investment Funds, from time to time, are oversubscribed or closed, and it may not be possible to make investments that have been identified as attractive opportunities. ● The Investment Managers' emphasis on investments in Obligations involves substantial risks because the value of Obligations may fluctuate, possibly significantly and unpredictably and generally will be affected by company-specific events, the market, interest rates and the general economic environment. ● The Investment Funds' portfolios may include a number of investments for which no market exists and which have substantial restrictions on transferability. ● The Investment Funds' portfolios may include investments that are difficult to value and may be able to be disposed of by the Investment Managers only at substantial discounts or losses. ● The Investment Managers may use leverage which is likely to cause net assets to appreciate or depreciate at a greater rate than if leverage were not used. ● Any one or all of the companies in which the Investment Managers may invest may be unsuccessful or not show any return for a considerable period of time. ● In any reorganization or liquidation proceeding relating to an Investment Fund's portfolio company, the Investment Fund may lose its entire investment or be required to accept cash or securities with a value less than the original investment. ● Individual Investment Managers may take control positions, sit on creditors' committees or otherwise take an active role in seeking to influence the management of the issuers of Obligations, in which case their respective Investment Funds may be subject to increased litigation risk resulting from their actions and they may obtain inside information that may restrict their ability to dispose of the Obligations. ● Investment Managers may invest in Obligations of foreign issuers, including those located in emerging markets.See "Risk Factors—The Investment Funds' Foreign Investments Involve Risk of Loss." ● Investment Managers may invest without limitation in restricted and illiquid securities. ● Investment Managers may invest in below-investment grade debt or so-called "junk bonds." ● Each Investment Manager generally will charge the Fund asset-based fees and some or all of the Investment Managers will receive incentive-based allocations.The asset-based fees of the Investment Managers are expected to range from 1% to 2% and the incentive-based allocations of the Investment Managers are expected to be 20% of net profits.The Adviser and Administrator also will charge asset-based fees.See "—Fees and Expenses" and "Risk Factors—Employing a Multi-Manager Strategy Involves Risks Not Present in Direct Investment Programs." The incentive-based allocation received by an Investment Manager may create an incentive for the Investment Manager to make investments that are riskier or more speculative than those that might have been made in the absence of the incentive-based allocation.In addition, because the incentive-based allocation is calculated on a basis that includes unrealized appreciation of an Investment Fund's assets, the allocation may be greater than if it were based solely on realized gains. ● An Investment Manager may focus on a particular industry or industries, which may subject the Investment Fund, and thus the Fund, to greater risk and volatility than if investments had been made in issuers in a broader range of industries. ● The Fund may indirectly gain exposure to an Investment Fund by purchasing a structured note, swap, option or other derivative, which can result in increased volatility and expose the Fund to credit risk of the counterparty.There can be no assurance that the Fund's indirect investment in an Investment Fund through the use of one of these investments will have the same or similar result as a direct investment in the Investment Fund. ● Fund Interests are illiquid and are not listed on any securities exchange or traded in any other market and are subject to substantial restrictions on transfer. ● The Fund may borrow money (or leverage) to fund investments in Investment Managers. ● The Investment Managers may use derivatives for hedging and non-hedging purposes. ● The Fund may employ leverage to take exposure to various markets, investments or investment styles, which could magnify significantly the potential volatility of the Fund's Interests. ● The Fund does not make periodic distributions; investors will be required to pay applicable taxes on their respective share of the Fund's taxable income. ● The Fund may, from time to time, have to hold some of its assets in money market securities, cash or cash equivalents. ● To the extent that the Fund purchases non-voting securities of, or contractually foregoes the right to vote in respect of, an Investment Fund, the Fund will not be able to vote on matters that require the approval of investors in the Investment Fund, including a matter that could adversely affect the Fund's investment. ● The Fund seeks to be treated for tax purposes as a partnership, but could be taxable as a corporation, thus being subject to two levels of taxation. ● The Adviser and Investment Managers may have conflicts of interests The Adviser and the Investment Managers may have conflicts of interests which could interfere with their management of the Fund or the Investment Funds, respectively.Investments made on behalf of other clients of the Adviser may restrict the Fund's ability to purchase or sell certain Investment Funds under applicable law. ● The Fund is classified as a "non-diversified" investment company which means that the percentage of its assets that may be invested in the securities of a single issuer is not limited by the Investment Company Act.As a result, the Fund's investment portfolio may be subject to greater risk and volatility than if investments had been made in the securities of a broad range of issuers.In general, the Fund will limit to less than 25% of its assets its investment in any one Investment Fund. Because the Fund invests in Investment Funds, investors are subject to additional risks, including: ● Underlying Investment Funds generally will not be registered as investment companies under the Investment Company Act, and, therefore, the Fund will not be able to avail itself of Investment Company Act protections. ● Investors in the Fund will have no right to receive information about the Investment Funds or Investment Managers, and will have no recourse against Investment Funds or their Investment Managers. ● The Adviser will be dependent on information, including performance information, provided by the Investment Funds, which if inaccurate could adversely affect the Adviser's ability to manage the Fund's investment portfolio in accordance with its investment objective and to value accurately the Fund's Interests.In most cases, the Adviser has little or no means of independently verifying this information. ● The Fund may not be able to invest in certain Investment Funds that are oversubscribed or closed, or the Fund may only be able to allocate a limited amount of assets to an Investment Fund that has been identified as an attractive opportunity. ● Investment Managers may use proprietary investment strategies that are not fully disclosed to the Adviser, and which may involve risks under some market conditions that are not anticipated by the Adviser. ● An investor who met the conditions imposed by Investment Managers, including investment minimums that may be considerably higher than the Fund's, could invest directly with the Investment Managers.Investors in the Fund will bear two layers of asset-based fees and expenses—one at the Fund level and one at the Investment Fund level—and incentive allocations at the Investment Fund level.Investors also bear a proportionate share of the fees and expenses of the Fund and, indirectly, of the Investment Funds. ● Investment Managers may receive compensation from the Fund for positive performance of an Investment Fund even if the Fund's overall returns are negative. ● Investment Managers make investment decisions independent of the Adviser and each other, which may be conflicting. ● At any particular time, one Investment Fund may be purchasing shares of an issuer whose shares are being sold by another Investment Fund and, consequently, the Fund could incur indirectly certain transaction costs without accomplishing any net investment result. ● Investments in underlying Investment Funds will be illiquid, and some of the Investment Funds will not permit withdrawals at the same time as the Fund. ● Investment Funds generally are permitted to redeem their securities in-kind.Thus, upon the Fund's withdrawal of all or a portion of its interest in an Investment Fund, the Fund may receive securities that are illiquid or difficult to value.In such circumstances, the Adviser would seek to dispose of these securities in a manner that is in the best interests of the Fund. ● The Fund's assets may be priced in the absence of a readily available market and may be priced based on estimates of fair value, which may prove to be inaccurate; these valuations will be used to calculate fees payable to the Investment Manager, the Adviser and the Administrator, and the price at which purchases and repurchases are made. ● The Fund may not be able to vote on matters that require the approval of the limited partners of an underlying Investment Fund, including a matter that could adversely affect the Fund's investment in it. ● Upon the Fund's withdrawal of all or a portion of its interest in an Investment Fund, the Fund may receive an in-kind distribution of securities that are illiquid or difficult to value. ● The Fund may have indemnification obligations to Investment Funds and their Investment Managers. Accordingly, the Fund should be considered a speculative investment and entails substantial risks, and you should invest in the Fund only if you can sustain a complete loss of your investment.An investment in the Fund should be viewed only as part of an overall investment program.No assurance can be given that the Fund's investment program will be successful. See "Risk Factors." SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that investors can expect to bear.The expenses associated with investing in a "fund of funds," such as the Fund, are generally higher than those of other types of funds that do not invest primarily in other investment vehicles.This is because the investors in a fund of funds also indirectly pay a portion of the fees and expenses, including incentive allocations, charged at the underlying Investment Fund level.These indirect items are not reflected in the following chart or the example below. Investor Transaction Expenses Maximum sales load(1) (percentage of purchase amount) 2.00% Maximum redemption fee None Offering Expenses borne by the Fund (as a percentage of offering amount) 0.01% Annual Expenses (as a percentage of net assets attributable to Interests)(2) Management Fee 1.45% Interest Payments on Borrowed Funds 0.00% Other Expenses (including Administrator Fee: 0.30%) 0.59% Acquired Fund Fees and Expenses (Investment Fund Fees andExpenses)(3) 5.53% Total annual expenses 7.57% Generally, the stated minimum initial investment in the Fund is Interests with an initial value of at least $50,000, which minimum may be reduced for certain investors.Investments may be subject to a waivable sales load of up to 2%.See "Plan of Distribution." The Fund does not currently invest in accounts or funds managed by Subadvisers (see the definition of "Subadviser" on page 40).Accordingly, the Fund does not indirectly incur any additional expenses associated with such investments. Includes the fees and expenses of the Investment Funds in which the Fund is already invested and intends to invest based upon the anticipated net proceeds of this offering.Some or all of the Investment Funds in which the Fund invests charge incentive fees or allocations based on the Investment Funds' earnings.The incentive fees or allocations charged by Investment Funds in which the Fund invests are expected to typically be 20% of net profits.The "Acquired Fund Fees and Expenses" disclosed above are based on historic earnings of the Investment Funds, which may change substantially over time and, therefore, significantly affect "Acquired Fund Fees and Expenses."The amount of the Fund's average net assets used in calculating this percentage was based on average net assets for the fiscal year ended December 31, 2010 of approximately $441 million, plus anticipated net proceeds of approximately $826 million from this offering.The Adviser estimates that approximately 1.73% (as a percentage of the net assets attributable to Interests) of the 5.53% shown as "Acquired Fund Fees and Expenses" reflects operating expenses of the Investment Funds (i.e., management fees, administration fees and professional and other direct, fixed fees and expenses of the Investment Funds).The Adviser estimates that the balance of approximately 3.80% is attributable to performance-based fees and allocations as well as other investment-related expenses of the Investment Funds (for example, interest expense, dividends paid on investments sold short, bank charges and commissions, stock loan fees, etc.). Total annual expenses shown in the table are as of the Fund's fiscal year ended December 31, 2010 and will increase or decrease over time based on the Fund's asset level and other factors. The purpose of the table above is to assist you in understanding the various costs and expenses you would bear directly or indirectly as an investor in the Fund.The annual "Other Expenses" shown above are estimated based on average net assets of the Fund for the fiscal year ended December 31, 2010 of approximately $441 million.For a more complete description of the various costs and expenses of the Fund, see "Management of the Fund." Example 1 Year 3 Years 5 Years 10 Years You would pay the following expenses, including a sales load (see footnote 1 above), on a $1,000 investment, assuming a 5% annual return: ¾¾¾¾ 1 Year 3 Years 5 Years 10 Years *Without the sales load, the expenses would be: The example does not present actual expenses and should not be considered a representation of future expenses.Actual Fund expenses may be greater or less than those shown.Moreover, the Fund's actual rate of return may be greater or less than the hypothetical 5% return shown in the example. For a hypothetical $50,000 interest in the Fund at the Fund's inception through December 31, 2010, net gain would be $36,833. The Fund's total return for the period from August 1, 2002 (commencement of operations) to December 31, 2010 was 73.66%, and does not reflect deduction of a sales load.If deduction of a sales load had been reflected, the total return for the period would have been lower. Financial Highlights The financial highlights table is intended to help an investor understand the Fund's financial performance for the years ended December 31, 2010, December 31, 2009, December 31, 2008, December 31, 2007, December 31, 2006, December 31, 2005, December 31, 2004, December 31, 2003 and the period from August 1, 2002 (commencement of operations) through December 31, 2002.Prior to December 1, 2006, offerings of Interests were not registered under the Securities Act of 1933, as amended (the "1933 Act").Rather, Interests were privately placed in reliance on the exemption from regulation under Section 4(2) of the 1933 Act and Regulation D thereunder.Because offerings of new Interests of the Fund are now registered under the 1933 Act, the Fund's expenses will be higher than they were before such registration, and, accordingly, the Fund's financial performance may be lower than it appears in the table below.The information reflects financial results for the Fund since inception, and has been derived from the financial statements audited by Ernst & Young LLP, whose report, covering the last five fiscal years, along with the Fund's financial statements, is included in the SAI.The SAI is available upon request. Year Ended December 31, 2010 Year Ended December 31, 2009 Year Ended December 31, 2008 Year Ended December 31, 2007 Year Ended December 31, 2006 Year Ended December 31, 2005 Year Ended December 31, 2004 Year Ended December 31, 2003 For the Period August 1, 2002 (commencement of operations) through December 31, 2002 Total Return(1) 8.67% % )% Ratio of net investment loss to average members' capital(2)(4) (2.03)% )% )% )% )% )% )% )% )%(3) Ratio of total expenses to average members' capital(2)(4) 2.04% %(3) Portfolio turnover rate 16.23% None None Members' capital at end of period (including the Adviser) $
